Fairchild, J.
There was a timely appeal from the order filed July 8th, although not from the order of January 8th.
Respondents filed no brief and did not appear when the case was called for argument. We have decided to exercise our discretionary power to reverse the order filed July 8th under sec. 251.57, Stats.
By the Court. — The order filed July 8, 1964, is reversed; the cause is remanded with directions to vacate that part of the order dated and filed January-8, 1964, which declares satisfied the judgment in favor of Doughboy Industries, Inc.